DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 19-21, 24, 26, and 27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 19 and the prior art, Examiner directs attention to Hessbruggen (U.S. Pat. No. 8,282,322 B2) and Yanagisawa et al. (U.S. PG Pub. No. 2002/0022437 A1).  
Please note that Yanagisawa et al. was cited by Examiner on the PTO-892 mailed on 6/9/2020, while Hessbruggen was cited by Examiner on the PTO-892 mailed on 3/16/2021.
Hessbruggen provides disclosure on a method for machining an inner joint part (7) for a constant velocity race joint in one clamping.  Said method of Hessbruggen comprises, via use of a track machining tool (8), mechanically machining a first ball track (11) (please see Figure 2) of the inner joint part (7).  The method further comprises rotating the inner joint part (7) by α° into a second rotational position for machining at least one further ball track (11').  Please note that Figure 3 of Hessbruggen shows the at least one further ball track (11') while Figure 2 shows α°, which is the angle that is disposed between adjacent ball tracks, such as the first ball track (11) and the at least one further ball track (11').  
In addition to the track machining tool (8), the machine tool of Hessbruggen is shown in at least Figure 1 as having a web machining tool (9).  Also, as can be seen in Figures 2 and 3 of Hessbruggen, the inner joint part (7) has a plurality of guiding webs (16).  (As can be seen between Figures 1-3, each of the plurality of guiding webs (16) is a respective curved surface).  Noting this, the method comprises mechanically machining, via use of the web machining tool (9), at least one guiding web (16) of the plurality of guiding webs (16) during the rotation of the inner joint part (7) from the first to the second rotational position.  This is evidenced by the disclosure of Hessbruggen of machining of the at least one guiding web (16) taking place as the inner joint part (7) is being moved from alignment of one of the grooves (11), e.g. the first ball track (11), to alignment of the next groove (11), e.g. the at least one further ball track (11') [column 3, lines 53-56].  
Furthermore, the method comprises a step corresponding to the web machining tool (9) being positioned relative to the inner joint part (7) in a machining position such that the machining contour of the web machining tool (9) is “contact free” relative to the inner joint part (7) during the mechanical machining of the at least one further ball track (11').  Note that Figures 1 and 2 of Hessbruggen each show the machining contour of the web machining tool (9) being out of contact with the inner joint part (7) when a given ball track (11) thereof is being machined by the track machining tool (8).  Regardless of which of the ball tracks (11) is being mechanically machined by the track machining tool (8), including, for example, the at least one further ball track (11'), the web machining tool (9) will be contact free relative to the inner joint part (7) during the mechanical machining of that particular ball track (11).  Noting this, the web machining tool (9) remains in the machining position required for machining the at least one guiding web (16) during the mechanical machining of the least one further ball track (11').  Please be advised that the rotational driving means (14) to which the web machining tool (9) is attached is not mounted on the machine tool so as to be linearly displaceable, for example.  
As can be seen in Figure 1 though, an axis of rotation (15') of the web machining tool (9) extends parallel to a longitudinal axis (15) of the inner joint part (7).  (The web machining tool (9) is driven in rotation about the longitudinal axis (15) by the rotational driving means (14)).  Thus, Hessbruggen doesn’t disclose the web machining tool (9) with a machining contour “rotates around an axis of rotation that extends radially to a longitudinal axis of the inner joint part.”  
Figure 3 of Yanagisawa et al. though, shows a work (W) having a curved surface (Wa) to be ground by a cup grindstone (1') having a conical machining contour (1a').  As Figure 3 of Yanagisawa et al. shows, the cup grindstone (1') is mounted to a first driving shaft (2).  When the cup grindstone (1') grinds/machines the surface (Wa) with its machining contour (1a'), the machining contour (1a') is set in rotation by the first driving shaft (2) around an axis of rotation that extends radially to a longitudinal axis of the work (W) (please see Figure 3).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the cup grindstone (1') and the first driving shaft (2) of Yanagisawa et al. for the web machining tool (9) and its associated rotational driving means (14) of Hessbruggen, as this is substitution of one known tool for machining a curved surface for another, in order to obtain the predictable result of Yanagisawa et al.’s cup grindstone (1') being set in rotation by the first driving shaft (2) for machining the plurality of guiding webs (16) of the inner joint part (7) of Hessbruggen.  In making this substitution, the cup grindstone (1')/web machining tool is rotated about axis of rotation via the first driving shaft (2), said axis of rotation extending radially to the longitudinal axis of the inner joint part (7) in accordance with the disclosure of Yanagisawa et al.  
	Note that like the web machining tool (9) of Hessbruggen that the cup grindstone (1') of Yanagisawa et al. was substituted for, said cup grindstone (1') will carry out the method step of mechanically machining the at least one guiding web (16) of the plurality of guiding webs (16) during the rotation of the inner joint part (7) from the first to the second rotational position.  Examiner reiterates that Hessbruggen calls for machining of the at least one guiding web (16) as the inner joint part (7) is being moved from alignment of one of the grooves (11), e.g. the first ball track (11), to alignment of the next groove (11), e.g. the at least one further ball track (11') [Hessbruggen, column 3, lines 53-56]. 
Furthermore, like the web machining tool (9) of Hessbruggen that the cup grindstone (1') of Yanagisawa et al. was substituted for, said cup grindstone (1') will carry out the method step of being positioned relative to the inner joint part (7) in a machining position such that the machining contour (1a') of the cup grindstone (1') is “contact free” relative to the inner joint part (7) during the mechanical machining of the at least one further ball track (11').  
Hessbruggen/Yanagisawa et al. though, does not teach the method step corresponding to, “the web machining tool is advanced radially from a starting position into the machining position during machining of the at least one first ball track and remains in this machining position during the mechanical machining of the at least one further ball track.”
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Hessbruggen/Yanagisawa so as to produce the present invention as set forth in independent claim 19.  The aforementioned prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art neither anticipates nor renders obvious the present invention as set forth in claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                                                                                                                                                       

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERICA E CADUGAN/Primary Examiner, Art Unit 3722